internal_revenue_service number release date index number ------------------------ ------------------------------------------------- ------------------------------------ ----------------------------------------- --------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact -------------------- id no ---------------- telephone number -------------------- refer reply to cc fip b01 plr-132710-15 date date taxpayer ---------------------------------------------------------- ------------------------------------ company a company b subsidiary state a state b property a property b property c property d property e property f property g property h ------------------------------------------------ ------------------------------------ ----------------------------- ------------ ----------------- ------------------- ------------------------------------------------------------- -------------------------------------------- ----------------------------------------------- ------------------------------ ------------------------------------------------------ ---------------------------------------------------- --------------------------------------------------- plr-132710-15 property i property j property k property l property m city a date a b c d e f g h i j k l m n ------------------------------------------------- ------------------------------ -------------------------------------------------- --------------------------------------------------- ----------------------------------------------------- ---------------------------- -------------------------- --- --- -- --- --- -- --- -- --- --- -- -- --- --- plr-132710-15 dear -------------------- this letter responds to your letter dated date requesting a ruling on behalf of taxpayer that the facilities as defined below will constitute real_property for purposes of sec_856 and a and real_estate_assets for purposes of sec_856 and b facts taxpayer is a widely held publicly traded state a corporation taxpayer is an owner operator and developer of casinos and related hospitality and entertainment facilities taxpayer owns a gaming and related hospitality and entertainment facilities taxpayer’s real_estate_assets are comprised of b gaming facilities in c states collectively the real_estate business_assets company a is a widely held publicly traded state b corporation that will elect to be subject_to tax as a real_estate_investment_trust reit commencing with its taxable_year ended date company a is in the business of acquiring financing and owning real_estate property to be leased to gaming operators in triple net_lease arrangements as of date company a’s portfolio consisted of d gaming and related facilities including certain properties that will be held in taxable reit subsidiaries the real_property associated with e gaming and related facilities operated by company b and the real_property associated with property a in city a taxpayer has entered into an agreement and plan of merger merger agreement with company a and subsidiary a state a limited_liability_company and wholly owned subsidiary of company a providing for the merger of subsidiary with and into taxpayer the merger with subsidiary surviving the merger as a wholly owned subsidiary of company a in connection with the merger taxpayer will separate its operating_assets certain real_estate_assets and liabilities into a newly formed subsidiary opco and immediately prior to the closing of the merger taxpayer will distribute to its stockholders on a pro_rata basis all of the issued and outstanding shares of common_stock of opco such distribution together with the merger and related transactions the proposed transaction at the time of the proposed transaction company a and its subsidiaries will lease the real_property formerly owned by taxpayer to opco and its subsidiaries pursuant to a long-term triple net_lease the lease each real_estate business asset other than property b will be leased from the proposed transaction is not structured as a tax-free spinoff and this ruling_request was submitted to the internal_revenue_service prior to date as a result the proposed transaction is not subject_to sec_311 of the protecting americans from tax hikes act of enacted as part of the consolidated appropriations act pub_l_no plr-132710-15 company a and its subsidiaries to opco and its subsidiaries under the lease the leased properties of the leased properties f of them are entirely land-based and are not the subject of this ruling the remaining g leased properties the facilities are located on water adjacent to land containing hotels and other buildings related to the facilities each of the facilities consists of a boat or a barge or multiple barges welded together each facility is securely and substantially moored and is unable to be moved from its mooring without the use of tools in addition each facility is connected to land-based utilities such as power water sewer communications and surveillance each facility has between h and a connections to the land for electricity water and sewage and also has hundreds of connections for data and communications some of the facilities maintain propulsion systems solely to comply with state gaming regulations all references to facilities in this letter exclude such propulsion systems of the facilities property c property d property e property f property g and property h were built on one or more barges the dockside casino barges and property i property j property k property l and property m are former riverboats that are now indefinitely moored the moored riverboats all of the moored riverboats are considered permanently moored and all of the dockside casino barges are considered substantially land structures as defined by the u s coast guard uscg marine safety manual and consequently are not subject_to inspection as vessels chapter_4 section i c of the uscg marine safety manual states that a permanently moored craft means a craft of design and mooring arrangement such that they do not have a practical capability of being used as transportation on the water chapter_4 section i c of the uscg marine safety manual states that a craft that cannot demonstrate its ability to get underway to the satisfaction of the officer in charge marine inspection will be deemed a land structure and will no longer be inspected for certification by the coast guard the facilities have been permanently moored or attached for periods of years ranging from f years to i years each dockside casino barge consists of a barge or multiple barges sometimes welded together upon which a building was constructed to serve as the gaming facility once each barge was transported to the final facility site or built on the facility site concrete was typically poured across the top of the barge s to create a level foundation or floor to support the gaming facility building since the building was constructed each gaming facility has resembled a land-based building from the outside and inside even though the facility is capable of floating on water construction of each dockside casino barge above the barge deck was subject_to local land-based building codes and performed under the direction of a licensed contractor each facility remains subject_to local building codes and is classified as real_property for insurance purposes the facilities were constructed onsite and have never moved once construction of the building commenced on the barge taxpayer never intends to move the dockside casino barges plr-132710-15 each of the dockside casino barges is located in a cofferdam a cofferdam provides no access to navigable waters though each dockside casino barge must be capable of floating and thus the cofferdam must generally maintain a certain water level to comply with gaming regulations each dockside casino barge is secured to the cofferdam either in a fixed-level manner or in a manner that allows limited vertical but not lateral movement a fixed-level manner means that the barge is secured to the bottom of the cofferdam with cables the water level is then maintained at a level that ensures the buoyancy of the barge always keeps tension on the cables and restricts vertical movements the systems securing the dockside casino barges generally consists of mooring dolphins with mooring cables and collars around vertical pilings to restrict vertical movement property c is an exception it is dry docked and supported on the bottom of a basin to secure property c a concrete structural slab was poured beneath the barge and approximately steel pedestals were then placed to uniformly support the hull the water was then removed leaving the barge sitting on the pedestals all of the dockside casino barges lack propulsion systems and crews except for property g and property h each of which maintain a propulsion system and a skeletal crew solely to comply with state gaming regulations moving a dockside casino barge would require a determination that movement is at all feasible and the preparation for movement could take several weeks such movement would be costly and time consuming due to the required labor insurance demolition of the cofferdams demolition of portions of the dockside casino barge and possibly construction of a channel to the river in addition the amount of lost revenue from foregone gaming activity resulting from separation from customers’ access point and associated land-based businesses would be several times the cost of physically moving the facility none of the dockside casino barges have current uscg certificates of inspection and a special certificate of transport from the uscg and approval from the appropriate state gaming commission would be required to move each of them moving any dockside casino barge would require extensive work due to the manner in which each dockside casino barge is affixed to the land such work would include dismantling the moorings cutting the welds where barges are joined together clearing silt and digging and flooding channels in the case of the cofferdams disconnecting all utilities and in most cases arranging for multiple tugboats to provide propulsion even after this work took place it is unclear whether any of the dockside casino barges would in fact be seaworthy for purposes of moving them any substantial distance each moored riverboat is affixed to multiple moorings called dolphins using wire rope and or ultrahigh-strength synthetic rope the dolphins are constructed using steel and concrete and are permanently affixed to the river bed under the water the moored riverboats are moored in a way that permits no horizontal movement and only plr-132710-15 limited vertical movement depending on river conditions previously under applicable gaming regulations the moored riverboats were required to travel on navigable waters to operate their business gaming was only permitted on excursions and the facilities had to be out on the water a certain amount of time each year over years ago gaming regulations were changed to no longer require such travel as a result the moored riverboats were indefinitely moored and have not moved for periods ranging from j to i years the moored riverboats are not used for transportation or cruises and are not intended to ever move again the moored riverboats have withstood severe weather events including hurricanes tornados extreme floods and micro bursts moving the moored riverboats would require detaching the sewer electric water and communications lines and hiring a tugboat or obtaining a certificate from the uscg to allow the moored riverboat to move movement of a moored riverboat could also require destroying the current moorings engines safety equipment navigation systems propulsion lights generators and other components would need to be inspected and potentially upgraded or repaired some of the propulsion system components on the moored riverboats would likely require replacement for most of the moored riverboats some dredging would be required to channel to navigable water and in some instances sheet pile walls would need to be removed of the moored riverboats k of them can conduct gaming only while the facility is docked under local gaming regulations the facilities generally are subject_to safety inspection by the american bureau of shipping or another inspection very similar to standard land-based building inspections that test compliance with local building codes fire codes and or other safety requirements however the american bureau of shipping and other inspectors generally do not inspect the facilities for standards that would be relevant to moving any of the facilities repairs maintenance upgrades and installation of independent utility resources could be required for each of the facilities to pass inspection and obtain the approvals necessary for moving the facility solely to comply with gaming regulations l of the moored riverboats maintain a propulsion system back-up utilities and a skeletal crew generators for the independent utilities are generally only used in emergencies and could not support a facility operating at full capacity thus if a facility were moved a new source of power might need to be installed the crew maintains the land-based utilities for the facility and monitors the facility’s moorings to ensure the facility remains securely and permanently attached taxpayer represents that unless required_by_law or loss of other rights neither taxpayer presently nor company a following the proposed transaction has or will have the intent to move a facility from its current location prior to the end of its economic useful_life taxpayer also represents that each dockside casino barge was designed and constructed to remain in place for the entirety of its economic useful_life plr-132710-15 and that each moored riverboat was permanently moored with a design to remain in place for the entirety of its economic useful_life taxpayer has represented that the economic useful_life of the facilities assuming normalized ongoing capital expenditures ranges from m to n years law and analysis sec_856 of the code provides that at the close of each quarter of its tax_year at least percent of the value of a reit’s total assets must be represented by real_estate_assets cash and cash items including receivables and government securities sec_856 of the code and sec_1_856-3 of the income_tax regulations define the term real_estate_assets in part to mean real_property including interests_in_real_property and interests in mortgages on real_property and shares or transferable certificates of beneficial_interest in other qualified reits sec_1_856-3 provides that real_property includes land or improvements thereon such as buildings or other inherently permanent structures thereon including items which are structural_components of such buildings or structures in addition the term real_property includes interests_in_real_property local law definitions will not be controlling for purposes of determining the meaning of real_property for purposes of sec_856 and the regulations thereunder real_property includes for example the wiring in a building plumbing systems central heating or central air-conditioning machinery pipes or ducts elevators or escalators installed in the building or other items which are structural_components of a building or other permanent structure the term does not include assets accessory to the operation of a business such as machinery printing press transportation equipment which is not a structural_component of the building office equipment refrigerators individual air-conditioning units grocery counters furnishings of a motel hotel or office building etc even though such items may be termed fixtures under local law revrul_71_220 1971_1_cb_210 considers whether certain mobile home units are real_property within the meaning of sec_856 and sec_1_856-3 the mobile home units were delivered to the site set on a foundation of pre-engineered blocks with the wheels and axles removed the units were then attached to the ground using steel straps a carport or screened porch was attached to the unit and the unit was connected to utilities the revenue_ruling holds that these mobile home units are real_estate_assets under sec_856 and sec_1_856-3 revrul_75_424 1975_2_cb_269 concerns whether various components of a microwave transmission system are real_estate_assets for purposes of sec_856 the system consists of transmitting and receiving towers built upon pilings or foundations transmitting and receiving antennae affixed to the towers a building equipment within plr-132710-15 the building and waveguides the waveguides are transmission lines from the receivers or transmitters to the antennae and they are metal pipes permanently bolted or welded to the tower and never removed or replaced unless blown off by weather the transmitting multiplex and receiving equipment is housed in the building prewired modular racks are installed in the building to support the equipment that is installed upon them the racks are completely wired in the factory and then bolted to the floor and ceiling they are self-supporting and do not depend upon the exterior walls for support a permanent heating and air conditioning system is also installed in the building the transmission site is surrounded by chain link fencing the revenue_ruling holds that the building the heating and air conditioning system the transmitting and receiving towers and the fence are real_estate_assets the ruling further holds that the antennae waveguides transmitting receiving and multiplex equipment and the prewired modular racks are assets accessory to the operation of a business and they are therefore not real_estate_assets similar to the property or structural_components described in revrul_71_220 and revrul_75_424 that qualify as real_property for purposes of sec_856 the facilities are inherently permanent structures the facilities have been moored or attached for periods of years ranging from f years to i years the facilities are connected to land-based utilities such as electrical water and sewer systems taxpayer represents that each dockside casino barge was designed and constructed to remain permanently in place for the entirety of its economic useful_life and that each moored riverboat was moored with a design to remain in place for the entirety of its economic useful_life taxpayer represents that it has no plans to ever move any of the facilities prior to the end of its economic useful_life moving any of the facilities would be costly burdensome and would require significant time and expenditure each facility is constructed and affixed in such a manner that movement ranges from impracticable to impossible without complete destruction of the facility based on an analysis of the foregoing we conclude that the facilities are inherently permanent structures inherently permanent structures are real_property and the term real_estate_assets includes real_property accordingly based on the information submitted and the representations made we conclude that the facilities qualify as real_property for purposes of sec_856 and sec_856 furthermore because the facilities are real_property they constitute real_estate_assets for purposes of sec_856 and sec_856 as explained supra in the facts section of this letter the facilities described in this ruling do not include the propulsion systems present in some of the dockside casino barges and moored riverboats conclusion we hereby rule that the facilities qualify as real_property for purposes of sec_856 and sec_856 and real_estate_assets for purposes of sec_856 and sec_856 plr-132710-15 this ruling’s application is limited to the facts representations code sections and regulations cited herein except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter in particular no opinion is expressed with regard to whether taxpayer or company a otherwise qualifies as a reit under subchapter_m of the code additionally we express no opinion regarding whether amounts received under any leases with respect to the facilities constitute qualifying_income under sec_856 or c this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely robert a martin senior technician reviewer branch financial institutions products cc
